Title: From George Washington to Clement Biddle, 11 June 1783
From: Washington, George
To: Biddle, Clement


                  
                     Dr Sir,
                     Newburgh June 11th 1783
                  
                  Your favor of the 28th of May in answer to my Letter of the 15th of the same Month, is at hand.  I shall rely upon your care & attention for the purchase of the Articles mentioned in the lattr—those most wanted, & which are most essential to me are the Blankets & Ticklinburg for my Negros and these are not in immediate demand.
                  Apropos, did I not when the Army was leaving the Cantonment of Middle Brook, in June 1779, put a Theodelite into your care to be conveyed to Mr Rittenhouse to receive some Repairs?  It is like a dreame to me; You, or Mr Irskine, I am not sure which undertook this business; & I have not heard since what was done with the Instrumt.  Will you be so good as to enquire whether it ever reached Mr Rittenhouse—& to prevail on him to afford it the necessary repairs without delay if he has it.
                  My Complimts, in which Mrs Washington joins, is offered to Mrs Biddle & I am Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               